t c no united_states tax_court diana van arsdalen f k a diana murray petitioner v commissioner of internal revenue respondent docket no filed date p filed with the court a petition for determination of relief from joint_and_several_liability on a joint_return r issued to p’s former spouse m a notice of filing petition and right to intervene the notice see rule tax_court rules_of_practice and procedure p filed with the court a motion to strike the notice insofar as the notice stated that m would be permitted to intervene solely to challenge p’s entitlement to relief under sec_6015 i r c m lodged with the court a notice of intervention which stated that m intended to support p’s claim for relief under sec_6015 i r c r opposed p’s motion to strike held neither sec_6015 i r c nor rule tax_court rules_of_practice and procedure precludes a nonelecting spouse from intervening in a proceeding before the court for the purpose of supporting the electing spouse’s claim for relief held further p’s motion to strike will be granted in that the restrictive language in r’s notice is deemed stricken and m’s notice of intervention will be filed jack barry schiffman for petitioner emly b berndt for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on petitioner’s motion to strike as explained in detail below we shall grant petitioner’s motion background petitioner filed joint federal_income_tax returns with her then husband stanley david murray mr murray for the taxable years to 1section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice_of_determination denying her claim for relief from joint_and_several_liability for the taxable years to the notice stated that petitioner was denied relief under sec_6015 on date respondent issued to petitioner a notice_of_determination denying her claim for relief from joint_and_several_liability for the taxable years to the notice stated that petitioner was denied relief under sec_6015 c and f on date petitioner filed with the court a petition for determination of relief from joint_and_several_liability on a joint_return challenging respondent’s notice_of_determination dated date on date respondent filed with the court a notice of filing petition and right to intervene the notice the notice stated that respondent had informed mr murray of the filing of the petition and of his right to intervene in the case the notice stated in pertinent part under t c rule b stanley d murray has a right to intervene in this matter for the sole purpose of challenging petitioner’s entitlement to relief from joint_and_several_liability on date petitioner filed a motion to strike the notice on the ground that respondent misinterprets and or misconstrues tax_court rule b insofar as the notice stated 2at the time the petition was filed petitioner resided in scottsdale arizona that mr murray would be permitted to intervene in the case for the sole purpose of challenging petitioner’s entitlement to relief from joint_and_several_liability on date mr murray lodged with the court a notice of intervention in the notice of intervention mr murray stated that he seeks to intervene for the sole purpose of offering evidence in support of the petitioner’s right and entitlement to equitable relief under sec_6015 and will not be offering any evidence to challenge petitioner’s right to equitable relief under sec_6015 this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in opposition to petitioner’s motion to strike although no appearance was entered by or on behalf of petitioner at the hearing petitioner filed with the court a written_statement pursuant to rule c discussion sec_6013 provides that if a husband and wife file a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several however sec_6015 provide sec_3on date the court denied petitioner’s motion to strike on date petitioner filed a motion to vacate the court’s order denying her motion to strike by order dated date we granted petitioner’s motion to vacate vacated and set_aside our order denying petitioner’s motion to strike and set petitioner’s motion to strike for hearing that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability arising from that return see 115_tc_183 affd 282_f3d_326 5th cir congress vested the tax_court with jurisdiction to review the commissioner’s denial of a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under specified circumstances see 115_tc_118 114_tc_354 a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense in a petition for redetermination invoking the court’s deficiency jurisdiction under sec_6213 see 114_tc_276 in addition a taxpayer may file a so-called stand-alone petition seeking relief from joint_and_several_liability on a joint_return where the commissioner has issued a final_determination denying the taxpayer’s claim for such relief or the commissioner has failed to rule on the taxpayer’s claim within months of its filing see sec_6015 117_tc_279 114_tc_324 finally a taxpayer may request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 the petition in this case was filed as a stand-alone petition sec_6015 provides that the nonelecting or other spouse is entitled to notice of a stand-alone proceeding involving a claim for relief under sec_6015 the section provides in pertinent part that the tax_court shall establish rules which provide the individual filing a joint_return but not making the election with adequate notice and an opportunity to become a party to a proceeding before adopting formal rules as directed in sec_6015 we addressed the scope of a nonelecting spouse’s right to intervene in a sec_6015 case in both corson v commissioner supra and king v commissioner supra we will briefly summarize those opinions before proceeding with our analysis in corson the taxpayers filed with the court a joint petition for redetermination challenging a joint notice_of_deficiency for the taxable_year after obtaining separate counsel the electing spouse filed an amendment to the petition asserting her entitlement to relief from joint_and_several_liability under former sec_6013 after both taxpayers entered into separate stipulations with the commissioner conceding a specific tax_deficiency and the application of increased interest under sec_6621 the commissioner entered into a further stipulation with the electing spouse granting her relief from joint_and_several_liability under sec_6015 upon learning of the second stipulation the nonelecting spouse declined to execute a stipulated decision for submission to the court prompting the commissioner to file a motion for entry of decision in denying the commissioner’s motion the court stated sec_6015 is structured so that administrative consideration or failure to rule will precede any court action when innocent spouse status is raised in a stand-alone petition sec_6015 in turn contemplates an opportunity for the nonelecting spouse to participate at the administrative level sec_6015 then speaks of a similar chance for participation should the matter move from an administrative to a judicial forum hence as a general premise we believe that these subsections when read together reveal a concern on the part of the lawmakers with fairness to the nonelecting spouse and with providing him or her an opportunity to be heard on innocent spouse issues presumably the purpose of affording to the nonelecting spouse an opportunity to be heard first in administrative proceedings and then in judicial proceedings is to ensure that innocent spouse relief is granted on the merits after taking into account all relevant evidence after all easing the standards for obtaining relief is not equivalent to giving relief where unwarranted corson v commissioner supra pincite although we did not attempt to determine the precise contours of the rights granted to a nonelecting spouse under sec_6015 our denial of the commissioner’s motion for entry of decision had the effect of allowing the nonelecting spouse his day in court id in king v commissioner supra the court described the circumstances under which a nonelecting spouse would be permitted to intervene in respect of an electing spouse’s claim for relief under sec_6015 in king the commissioner issued separate notices of deficiency to the taxpayers but only the electing spouse filed a petition for redetermination with the court the sole issue raised in the electing spouse’s petition was her claim for relief from joint_and_several_liability under former sec_6013 while the case was pending congress repealed former sec_6013 and enacted sec_6015 thereafter the commissioner filed with the court a report stating that the commissioner concluded that the electing spouse qualified for relief under sec_6015 the report further stated that the nonelecting spouse objected to relief and that the commissioner believed that the nonelecting spouse should be notified of the action and be given an opportunity to participate in the proceeding after the court directed service of a copy of the petition and a copy of the court’s then-interim rule on the nonelecting spouse the nonelecting spouse filed with the court a motion for leave to file notice of intervention embodying notice of intervention the court subsequently granted the nonelecting spouse’s motion stating we hold that whenever in the course of any proceeding before the court a taxpayer raises a claim for relief from joint liability under sec_6015 and the other spouse or former spouse is not a party to the case the commissioner must serve notice of the claim on the other individual who filed the joint_return for the year s in issue the notice shall advise such other individual of his or her opportunity to file a notice of intervention for the sole purpose of challenging the petitioning individual’s entitlement to relief from joint liability pursuant to sec_6015 such notice shall include a copy of interim rule the commissioner shall at the same time file with the court a certification of such notice or in a stand-alone case brought under sec_6015 state in the answer that such notice has been provided see interim rule a any intervention shall be made in accordance with the provisions of interim rule b king v commissioner t c pincite after the filing of the corson and king opinions the court adopted new rule which states rule notice and intervention a notice on or before days from the date of the service of the petition the commissioner shall serve notice of the filing of the petition on the other individual filing the joint_return and shall simultaneously file with the court a copy of the notice with an attached certificate of service the notice shall advise the other individual of the right to intervene by filing a notice of intervention with the court not later than days after the date of service on the other individual b intervention if the other individual filing the joint_return desires to intervene then such individual shall file a notice of intervention with the court not later than days after service of the notice by the commissioner of the filing of the petition unless the court directs otherwise all new matters of claim or defense in a notice of intervention shall be deemed denied fn ref omitted in sum new rule provides that the commissioner shall provide the nonelecting spouse with notice of the filing of a petition claiming relief under sec_6015 and inform the nonelecting 4on date the court adopted amendments to its rules_of_practice and procedure including new rule however like sec_6015 new rule is effective with respect to actions for determination of relief from joint_and_several_liability on a joint_return commenced with respect to any liability for tax arising after date and any liability for tax arising on or before such date but remaining unpaid as of such date see 120_tc_479 n spouse of his or her right to intervene in the case notably new rule does not by its terms impose any substantive restriction on the nonelecting spouse’s right to intervene in support of a claim for relief by an electing spouse as previously discussed petitioner contends that the notice that respondent issued to mr murray should be stricken because it is inconsistent with rule respondent counters that the restrictive language in the disputed notice conforms with the court’s express statement in king v commissioner supra pincite that intervention should be for the sole purpose of challenging the electing spouse’s entitlement to relief the court’s general approach to intervention as articulated in estate of proctor v commissioner tcmemo_1994_208 and the approach under rule of the federal rules of civil procedure 5it is worth noting that sec_6015 formerly sec_6015 directs the secretary to prescribe regulations providing a nonelecting spouse with notice of and an opportunity to participate in any administrative_proceeding with respect to an election made under subsection b or c by the other individual filing the joint_return pursuant to this directive the secretary issued sec_1_6015-6 income_tax regs which states in pertinent part that upon receipt of a claim for relief under sec_6015 the internal_revenue_service must notify the nonelecting spouse and provide the nonrequesting spouse with an opportunity to submit any information that should be considered in determining whether the requesting spouse should be granted relief from joint_and_several_liability 6the note to new rule likewise does not restrict a nonelecting spouse’s right to intervene by stating that such intervention is permitted solely for the purpose of challenging the electing spouse’s entitlement to relief see t c there is no direct support in the plain language of sec_6015 or its legislative_history for the proposition that a nonelecting spouse’s ability to intervene in a sec_6015 case is limited to challenging the electing spouse’s entitlement to relief moreover new rule and the notes thereto are neutral on the point as we stated in 114_tc_354 and 115_tc_118 a nonelecting spouse may intervene in a proceeding before the court for the purpose of opposing the electing spouse’s claim for relief it is clear that in both corson and king the nonelecting spouse opposed the claim for relief accordingly any language suggesting that a right of intervention is limited to challenging a claim for relief must be read in the context of the facts of those cases in any event it is a certainty that congress did not intend for relief to be granted under sec_6015 where otherwise unwarranted corson v commissioner supra pincite on the other hand considering that sec_6015 was enacted to provide taxpayer relief it is equally certain that congress did not intend for relief to be denied where otherwise warranted in this regard we believe that justice requires that the 7the notes of new rule include a citation of 115_tc_118 for the limited proposition that the commissioner is expected to serve a notice of filing petition and right to intervene in a stand-alone deficiency or other proceeding in which a claim for sec_6015 relief has been raised as an affirmative defense see 120_tc_715 nonelecting spouse be permitted to intervene in administrative and judicial proceedings under sec_6015 for the purpose of submitting any information be it favorable or antithetical that is relevant to the determination whether the electing spouse is entitled to relief from joint_and_several_liability contrary to respondent’s position we conclude that permitting a nonelecting spouse to intervene for the purpose of supporting an electing spouse’s claim for relief under sec_6015 is consistent with both our prior practice and principles governing intervention under the federal rules of civil procedure rule a of the federal rules of civil procedure provides rule intervention a intervention of right upon timely application anyone shall be permitted to intervene in an action when a statute of the united_states confers an unconditional right to intervene or when the applicant claims an interest relating to the property or transaction which is the subject of the action and the applicant is so situated that the disposition of the action may as a practical matter impair or impede the applicant’s ability to protect that interest unless the applicant’s interest is adequately represented by existing parties thus rule a of the federal rules of civil procedure permits intervention as a matter of right if there is an unconditional statutory right to intervene or if the applicant has a cognizable interest in the property or transaction in dispute and his or her interest is not adequately represented by the existing parties to the action see eg 958_f2d_112 5th cir the answer to respondent’s argument is that sec_6015 confers on a nonelecting spouse an unconditional statutory right to intervene within the meaning of rule a of the federal rules of civil procedure sec_6015 directs the court to establish rules which provide the individual filing a joint_return but not making the election with adequate notice and an opportunity to become a party to a proceeding the statutory language does not authorize the court to impose any significant substantive conditions in respect of the nonelecting spouse’s right to intervene consequently the court prescribed the procedures for intervention within new rule and did so without imposing any substantive conditions on the nonelecting spouse intervenor our holding that sec_6015 confers an unconditional statutory right to intervene within the meaning of rule a of the federal rules of civil procedure is consistent with the holdings of courts reviewing analogous statutes see bhd of r r trainmen v baltimore o r co 331_us_519 holding that u s c sec authorized the representative of railroad employees to intervene as a matter of right in a suit involving an order of the interstate commerce commission u s c sec provided in pertinent part continued o’keefe v n y city bd of electi246_fsupp_978 s d n y holding that u s c sec a authorized the united_states to intervene as a matter of right in an action challenging the constitutionality of the voting rights act of but see united_states v mississippi supra holding that u s c sec did not provide an association with the unconditional right to intervene in a school desegregation case 7c wright miller federal practice procedure sec pincite 2d ed suggesting that sec_7424 does not provide the united_states with an unconditional right to intervene in cases continued representatives of employees of a carrier duly designated as such may intervene and be heard in any proceeding arising under this act affecting such employees u s c sec a provided in pertinent part in any_action suit or proceeding in a court of the united_states to which the united_states or any agency officer_or_employee thereof is not a party wherein the constitutionality of any act of congress affecting the public interest is drawn in question the court shall certify such fact to the attorney_general and shall permit the united_states to intervene for presentation of evidence and for argument on the question of constitutionality u s c sec provided in pertinent part a parent or guardian of a child transported to a public school in accordance with a court order may seek to reopen or intervene in the further implementation of such court order currently in effect if the time or distance of travel is so great as to risk the health of the student or significantly impinge on his or her educational process involving a tax_lien inasmuch as the provision recognizes that the application to intervene may be denied dollar_figure consistent with the preceding discussion we hold that the portion of respondent’s notice which states that mr murray may intervene in this case only for the purpose of opposing petitioner’s claim for relief is incorrect accordingly we shall grant petitioner’s motion to strike in that the restrictive language in respondent’s notice filed date shall be deemed stricken further the court will direct that mr murray’s notice of intervention be filed to reflect the foregoing an order will be issued granting petitioner’s motion to strike and directing that the notice of intervention lodged date be filed sec_7424 provides in pertinent part if the united_states is not a party to a civil_action or suit the united_states may intervene in such action or suit to assert any lien arising under this title on the property which is the subject of such action or suit in any case in which the application of the united_states to intervene is denied the adjudication in such civil_action or suit shall have no effect upon such lien
